Mollison, Judge:
Counsel for the parties have submitted the appeals for reappraisement enumerated in the attached schedule for decision upon a stipulation limiting the appeals to the items described on the invoices as No. 351 Pedals, inch axle. On the basis of the stipulated facts I find export value, as defined in section 402(d), Tariff Act of 1930, as amended, to be the proper basis of value of the said pedals, and that such value in each case is the invoiced unit value net, less nondutiable charges as noted on the invoices.
The said appeals for reappraisement having been abandoned as to all other merchandise, they are to that extent dismissed. Judgment will issue accordingly.